DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4, 7-11, and  14-18 of U.S. Patent No. 11,405,946 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,405,946 B2
Claim 1. A method comprising: receiving, by a wireless device, configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; receiving, based on monitoring one or more first search spaces of the secondary cell, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receiving or transmitting a transport block via the primary cell and based on the first scheduling information
Claim 1. A method comprising: receiving, by a wireless device, configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; monitoring, for scheduling information of the primary cell, one or more search spaces of the secondary cell based on the secondary cell being activated; receiving, via the secondary cell and in response to the monitoring, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receiving or transmitting a transport block via the primary cell and based on the first scheduling information.
Claim 2. The method of claim 1, wherein a first configuration parameter of the primary cell indicates that the secondary cell is the scheduling cell for the primary cell.
Claim 2. The method of claim 1, wherein one or more first configuration parameters, received by the wireless device, indicate that the secondary cell is the scheduling cell for the primary cell.
Claim 3. The method of claim 2, wherein the first configuration parameter indicates a serving cell identifier of the secondary cell as the scheduling cell for the primary cell.
Claim 2. The method of claim 1, wherein one or more first configuration parameters, received by the wireless device, indicate that the secondary cell is the scheduling cell for the primary cell.
Claim 4. The method of claim 1, further comprising receiving an activation deactivation medium access control (MAC) control element (CE) indicating activation of the secondary cell, wherein the monitoring is based on the secondary cell being activated.
Claim 3. The method of claim 1, further comprising receiving an activation deactivation medium access control (MAC) control element (CE) indicating activation of the secondary cell.
Claim 5. The method of claim 1, wherein the one or more first search spaces are wireless device specific search spaces.
Claim 4. The method of claim 1, wherein the one or more search spaces are wireless device specific search spaces.
Claim 6. The method of claim 1, wherein: the configuration parameters comprise search space configuration parameters of the one or more first search spaces; and the monitoring is based on the search space configuration parameters.
Claim 7. The method of claim 1, wherein: the configuration parameters comprise first configuration parameters of the one or more search spaces; and the monitoring is based on the first configuration parameters
Claim 7. The method of claim 1, further comprising monitoring one or more second search spaces of the primary cell for receiving second scheduling information for the primary cell.
Claim 1. A method comprising: receiving, by a wireless device, configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; monitoring, for scheduling information of the primary cell, one or more search spaces of the secondary cell based on the secondary cell being activated; receiving, via the secondary cell and in response to the monitoring, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receiving or transmitting a transport block via the primary cell and based on the first scheduling information.
Claim 8. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; receive, based on monitoring one or more first search spaces of the secondary cell, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receive or transmit a transport block via the primary cell and based on the first scheduling information.
Claim 8. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; monitor, for scheduling information of the primary cell, one or more search spaces of the secondary cell based on the secondary cell being activated; receive, via the secondary cell and in response to the monitoring, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receive or transmit a transport block via the primary cell and based on the first scheduling information.
Claim 9. The wireless device of claim 8, wherein a first configuration parameter of the primary cell indicates that the secondary cell is the scheduling cell for the primary cell.
Claim 9. The wireless device of claim 8, wherein one or more first configuration parameters, received by the wireless device, indicate that the secondary cell is the scheduling cell for the primary cell.
Claim 10. The wireless device of claim 9, wherein the first configuration parameter indicates a serving cell identifier of the secondary cell as the scheduling cell for the primary cell.
Claim 9. The wireless device of claim 8, wherein one or more first configuration parameters, received by the wireless device, indicate that the secondary cell is the scheduling cell for the primary cell.
Claim 11. The wireless device of claim 8, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive an activation deactivation medium access control (MAC) control element (CE) indicating activation of the secondary cell, wherein the monitoring is based on the secondary cell being activated.
Claim 10. The wireless device of claim 8, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive an activation deactivation medium access control (MAC) control element (CE) indicating activation of the secondary cell.
Claim 12. The wireless device of claim 8, wherein the one or more first search spaces are wireless device specific search spaces.
Claim 11. The wireless device of claim 8, wherein the one or more search spaces are wireless device specific search spaces.
Claim 13. The wireless device of claim 8, wherein: the configuration parameters comprise search space configuration parameters of the one or more first search spaces; and the monitoring is based on the search space configuration parameters.
Claim 14. The wireless device of claim 8, wherein: the configuration parameters comprise first configuration parameters of the one or more search spaces; and the monitoring is based on the first configuration parameters.
Claim 14. The wireless device of claim 8, wherein the instructions, when executed by the one or more processors, further cause the wireless device to monitor one or more second search spaces of the primary cell for receiving second scheduling information for the primary cell.
Claim 8. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; monitor, for scheduling information of the primary cell, one or more search spaces of the secondary cell based on the secondary cell being activated; receive, via the secondary cell and in response to the monitoring, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receive or transmit a transport block via the primary cell and based on the first scheduling information.
Claim 15. A system comprising: a base station; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from the base station, configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; receive based on monitoring one or more first search spaces of the secondary cell, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receive or transmit a transport block via the primary cell and based on the first scheduling information.
Claim 15. A system comprising: a base station; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from the base station, configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; monitor, for scheduling information of the primary cell, one or more search spaces of the secondary cell based on the secondary cell being activated; receive, via the secondary cell and in response to the monitoring, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receive or transmit a transport block via the primary cell and based on the first scheduling information.
Claim 16. The system of claim 15, wherein a first configuration parameter of the primary cell indicates that the secondary cell is the scheduling cell for the primary cell.
Claim 16. The system of claim 15, wherein one or more first configuration parameters, received by the wireless device, indicate that the secondary cell is the scheduling cell for the primary cell.
Claim 17. The system of claim 16, wherein the first configuration parameter indicates a serving cell identifier of the secondary cell as the scheduling cell for the primary cell.
Claim 16. The system of claim 15, wherein one or more first configuration parameters, received by the wireless device, indicate that the secondary cell is the scheduling cell for the primary cell.
Claim 18. The system of claim 15, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive an activation deactivation medium access control (MAC) control element (CE) indicating activation of the secondary cell, wherein the monitoring is based on the secondary cell being activated.
Claim 17. The system of claim 15, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive an activation deactivation medium access control (MAC) control element (CE) indicating activation of the secondary cell.
Claim 19. The system of claim 15, wherein the one or more first search spaces are wireless device specific search spaces.
Claim 18. The system of claim 15, wherein the one or more search spaces are wireless device specific search spaces.
Claim 20. The system of claim 15, wherein: the configuration parameters comprise search space configuration parameters of the one or more first search spaces; and the monitoring is based on the search space configuration parameters.
Claim 15. A system comprising: a base station; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from the base station, configuration parameters of a primary cell and a secondary cell, wherein the secondary cell is a scheduling cell for the primary cell; monitor, for scheduling information of the primary cell, one or more search spaces of the secondary cell based on the secondary cell being activated; receive, via the secondary cell and in response to the monitoring, a downlink control information (DCI) comprising: a first field with a first value indicating first scheduling information; and a second field with a second value indicating that the first scheduling information is for scheduling the primary cell; and receive or transmit a transport block via the primary cell and based on the first scheduling information


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467